DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s amendments filed February 16, 2022.  Applicant’s February 16th amendment amended claims 1, 6-9, 11, 12, 15, 17, 19, 20 and canceled claims 1, 6-9, 11, 12, 15, 17, 19, 20.  Currently Claims 1-3, 6-12, 15, 17, 19 and 20 and pending and allowed herein.  Claims 1, 19 and 20 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The objection to the Title in the previous office action is withdrawn in response to Applicant’s amendment to the Title.
	The 35 U.S.C. 112(b) rejection of claim 11 in the previous office action is withdrawn in response to Applicant’s amendments to claim 11.
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
	The 35 U.S.C. 102 rejection of claims 1, 19 and 20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C 103 rejection of claims 2-18 in the previous office action is withdrawn in response to Applicant's amendments to the claims.


Response to Arguments
Applicant’s arguments, see Paragraphs 3-4, Page 11, filed February 16, 2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of claim 11 has been withdrawn. 
Applicant’s arguments, see Last Paragraph, Page 12; Paragraphs 1-2, Page 13, filed February 16, 2022, with respect to Chheda and Anderson have been fully considered and are persuasive.  The 35 U.S.C 102/103 rejections have been withdrawn. 


ALLOWANCE
	The following is a notice of allowance.  Claims 1-3, 6-12, 15, 17, 19 and 20 are pending and are allowed herein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Schmidt et al. U. Patent No. 873848 (stock alert generation, data outlier removal, standardize/normalize data into a common format), Krishnan, U.S. Patent Publication No. 20200202436 (machine learned prediction of key indicators), Horvitz, U.S. Patent Publication No. 20060106743 (stock alert generation, buy/sell stock alert, prediction model), and Barr et al., U.S. Patent No. 5761442 (prediction modeling stock price, trained neural network) fail to teach or suggest either singularly or in combination  a system/method comprising: using at least one hardware processor of a server system to, at each of one or more times, receive, from a user device, a company identifier and one or more conditions based on one or more user settings, generate an alert for the company identifier and the one or more conditions, and associate the alert with a user, to generate a set of alerts for the user; using at least one hardware processor of a server system to receive a plurality of data from a plurality of data sources in real time; using at least one hardware processor of a server system to standardize the plurality of data to generate a standardized plurality of data; using at least one hardware processor of a server system to apply corrections to the standardized plurality of data using financial data comprising weekend postings of information, posting delays, or pending but not yet posted transactions to generate a corrected standardized plurality of data, wherein to apply corrections comprises removing at least one of anomalous transactions or anomalous users from the standardized plurality of data based on the financial data; using at least one hardware processor of a server system to 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623